{¶ 23} I concur with the majority as to the first assignment of error, concluding that Martens's own inaction in effect waived his right to a jury trial. However, because I believe that the majority misconstrues the decision of the trial court regarding the significance of the land installment contract in this case, I respectfully dissent from the balance of the majority opinion.
 {¶ 24} On February 13, 1995, Martens and his wife entered into a land installment contract with Blanchard Valley Health Association for the property at issue in the present case. The contract reflected that George and Carolyn Martens agreed to pay Blanchard Valley Health Association $45,000 for the property. This contract was admitted into evidence at trial and specifically contained a provision regarding utilities:
  All water, sewer, gas, electric and other utility bills, and any current operating expenses relating to the property, shall be prorated as of the date of this agreement or the date possession of the property is given to Vendee, whichever is later, and Vendee  shall assume all such utility charges and operating expenses after that date.
(Emphasis added.) Martens did not present any testimony or documents to refute the terms of the land installment contract.
 {¶ 25} For the period of time at issue in this case, the tenants had not yet completed the registration process with Arlington to be billed for the gas usage. Moreover, during this period Arlington could not have turned off the gas to the property because R.C. 4933.12(C) and (D) provide that a gas company may not stop gas from entering the premises of any residential consumer between November 15 and April 15. Additionally, R.C. 5321.04(A)(6) provides that a landlord who is a party to a rental agreement shall supply running water and reasonable heat at all times. Martens himself acknowledged this fact, testifying that once Arlington supplied gas to the property on January 11, 2006, he could not go into the property and turn the gas off on the new tenant; otherwise he would "find myself in court for another issue because she was in the house" and "it would be hard to switch off that and then have to show up in court to have to answer for switching off natural gas."
 {¶ 26} Contrary to the apparent understanding of the majority, no one has ever argued or ruled that Martens was contractually obligated to Arlington by the terms of the land contract to pay this gas bill. However, the trial court was entitled to and did consider the terms of the land contract, including the promises to assume utility charges, as evidence of Martens's equitable ownership of — and hence responsibility for — the maintenance of this property in the absence of any other clear indication of responsibility, such as we have for the limited time period at issue in this case. Therefore, the trial court simply determined that as *Page 460 
between Martens, the gas company, and the new tenant, Martens as the equitable owner of the property should be responsible for the gas usage during the period up until the gas was properly transferred into the new tenants' names.
 {¶ 27} In my view this was an entirely reasonable decision, well within the prerogative of the trial court to make based on the particular facts of this case. In contrast, the majority rule from this court would now appear to compel any utility company to shut off the utility as a first response by conclusively excluding even temporary recourse against an owner of property when there is any indication, however unconfirmed, that a tenant may be involved with the premises at any time in the future.
 {¶ 28} Because I find no error of law or abuse of discretion in finding that Martens as the equitable owner of the property was responsible for payment for gas service to the property during the time period at issue in this case, I would overrule the second assignment of error and affirm the decision of the trial court in its entirety.